DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 and June 24, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0293142 to Torres et al. in view of U.S. Publication No. 2013/0337967 to Kleine-Brockhoff et al. in view of U.S. Publication No. 2005/0192152 to Kimes.
Regarding claims 1 and 10, the Torres publication teaches a planet carrier for an epicyclic speed reduction gear, an annular cage 130, said cage comprising two flanks 130a, 130b extending essentially radially with respect to the axis A and connected by 
However, the Torres publication lacks a teaching of a longitudinal member connected to the cage around axis A.
The Kleine-Brockhoff publication teaches a carrier cage with a longitudinal member 17 extending from one side along the axis of rotation.  See Fig. 3.	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the subject invention to modify the Torres device to have the member as taught by the Kleine-Brockhoff publication as it would be combining known prior art elements using known methods to provide the predictable result of having a way to attach the carrier to another part in the gear system.
However, the Torres publication lacks a teaching of a continuous annular channel (52) opening radially inwards with respect to said axis A.
The Kimes publication teaches a continuous annular channel opening radially towards the rotation axis of the planetary cage on a ring portion of one side.  See Fig. 4 and the annular groove that is positioned directly blow the number reference number 78.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0293142 to Torres et al. in view of U.S. Publication No. 2013/0337967 to Kleine-Brockhoff et al. in view of U.S. Publication No. 2005/0192152 to Kimes in view of U.S. Publication No. 2016/02377165 to Sheridan.
Regarding claim 11, the combination of the Torres, Kleine-Brockhoff and Kimes devices teaches all of the elements of the claim except for the gearing being used in a turbomachine.
The Sheridan publication teaches a turbomachine that uses a planetary gear system having a carrier.  See Figs. 1 and 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Torres, Kleine-Brockhoff and Kimes combined device and use it in a turbomachine as taught by the Sheridan publication as this would be combining known prior art elements using know methods to provide the predictable result of a carrier that is usable in a turbomachine as it known that planetary gears can be used in these machines and the modular design of the Torres planetary gear cage allows for improved maintenance.
Allowable Subject Matter
Claims 2-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. publication No. 2006/0252596 to Abarqez et al. and U.S. Publication No. 2009/0029820 to Nishida et al. both teach a planetary carrier with notches on the inner circumference of the sides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659